           Case 1:17-cv-00796-AWI-BAM Document 168 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   ISAIAS VASQUEZ and LINDA HEFKE,                      CASE NO. 1:17-cv-00796-AWI-BAM
 9                          Plaintiffs,
                                                          ORDER GRANTING DEFENDANTS’
10                  v.                                    MOTION FOR STAY
11   LEPRINO FOODS COMPANY and                            (Doc. No. 167)
     LEPRINO FOODS DAIRY PRODUCTS
12   COMPANY,
13                          Defendants.
14

15          In this lawsuit, two cheese manufacturing companies are being sued by two of their
16   employees for violating California’s wage-and-hour laws. The two employees are Isaias Vasquez
17   and Linda Hefke (collectively “Plaintiffs”). The two cheese manufacturing companies are Leprino
18   Foods Company and Leprino Foods Dairy Products Company (collectively “Defendants” or
19   “Leprino”).
20          Plaintiffs moved for class certification pursuant to Rule 23(b)(3) of the Federal Rules of
21   Civil Procedure, and the Court recently granted that motion, in part. See Doc. No. 163. In the
22   order granting that motion, the Court ordered the parties to, first, meet and confer about the
23   submission of a joint stipulated class notice and distribution plan and, second, file within twenty-
24   one days either a stipulated class notice and distribution plan or a notice that no stipulation can be
25   agreed to. The Court also referred this case back to the Magistrate Judge for further scheduling.
26          Plaintiffs then moved the Court to reconsider the order granting class certification, see
27   Doc. No. 166, and that motion is now pending before the Court. In light of the pending motion for
28   reconsideration, and at Leprino’s request, see Doc. No. 167, IT IS HEREBY ORDERED that the
              Case 1:17-cv-00796-AWI-BAM Document 168 Filed 04/17/20 Page 2 of 2


 1   foregoing order and referral1 are STAYED until the Court resolves Leprino’s motion for
 2   reconsideration.
 3
     IT IS SO ORDERED.
 4

 5   Dated: April 17, 2020
                                                            SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   1
         Specifically, the Court stays paragraphs 2 and 3 of the certification order. See Doc. No. 163 at p. 32 at ¶¶ 2-3.

                                                                  2
